Exhibit 10.2

 

Board of Director Compensation Fee Structure

 

Board Fees.

 

Each director shall receive the following annual fee:

 

  1. Retainer – $40,000

 

  2. Lead director – $20,000 supplement

 

Equity Compensation.

 

Each director shall receive the following equity grants:

 

  1. Non-qualified stock option grant – 10,000 shares (post-split)

 

  2. Deferred compensation incentive match – 15% of the Board retainer deferred

 

Committee Fees.

 

Each member of the following committees shall receive the following annual fees:

 

  1. Audit Committee – $9,000 per year, with supplement of $20,000 for the
Committee chair

 

  2. Other Committees – $4,000 per year for each Committee, with supplement of
$5,000 for the Compensation Committee chair

 

Meeting Fees.

 

Each director shall receive the following fees for each meeting attended:

 

  1. Board meetings – $2,000 per meeting if in person or $500 if by phone
conference

 

  2. Committee meetings – $1,500 per meeting if in person or $500 if by phone
conference

 

  3. Committee meeting supplements – if committee meeting lasts over 2 hours,
increase of meeting fee to $2,500 ($3,000 for Committee Chairs) if in person or
to $1,000 if by phone conference

 

Effective Dates.

 

  1. Audit Committee retainer, increase from $4,000 to $9,000, effective as of
January 1, 2004

 

  2. Lead director supplemental retainer, effective November 1, 2004

 

  3. Audit Committee chair supplemental retainer, increase from $5,000 to
$20,000, effective November 1, 2004